DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor unit, image processing unit, storage unit, and learning unit in claim 1; and authenticating unit in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 16 recites “wherein the image processing unit is configured to generate a converted fingerprint image by increasing a signal-to-noise ratio of the fingerprint image, using the first image conversion model”.  
Claim 16 depend from claim 3, which depend from claim 2.  The limitations in claims 2 and 3 imply that the first image conversion model reduces the signal-to-noise ratio of an image.  Therefore, it is not clear as to how “the first image conversion model is also able to increase the signal-to-noise ratio of an image” as specified in claim 16.  As such, claim 16 includes subject matter that is not described in the specification in such a way as to enable one skilled in the art to pertains to make and/or use the invention. 
Claim 17 is rejected in this section because claim 17 depend from claim 16. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall (US 2021/0117721).
Regarding claim 1: 
Hall discloses a fingerprint authentication device (see Fig. 1; electronic device 100) comprising: 
a sensor unit configured to output a sensing signal by sensing a fingerprint (see Fig. 1, fingerprint sensor 178; or Fig. 2; fingerprint image capture 210); 
an image processing unit configured to generate a fingerprint image based on the sensing signal (see Fig., 3; image analyzer 330 generates the fingerprint images); 
a storage unit configured to stored a template including an enrolled image (see Fig. 2, enrollment images 232 is storage to store fingerprint images captured during enrollment; see paragraph 42); and 
a learning unit configured to generate a first pseudo image and add the first pseudo image to the template (see Fig. 2, authentication images 230 or Fig. 3; also see paragraph 42 and 44-50; the synthetic image corresponds to a first pseudo image). 
Regarding claim 2: 
Hall discloses the fingerprint authentication device of claim 1, wherein a signal-to-noise ratio of the first pseudo image is smaller than that of the enrolled image (see paragraph 50; the synthetic image having reduction in grey value dynamics, erosion of ridges or reduction in connectedness of ridges is a low quality image, which has a smaller signal-to-noise ratio than that of the enrolled/original image).  
Regarding claim 3: 
Hall discloses the fingerprint authentication device of claim 2, wherein the learning unit is configured to convert the enrolled image into the first pseudo image by using a first image conversion model (see paragraph 45; a transfer function includes at least a first image conversion model). 
Regarding claim 4: 
Hall discloses the fingerprint authentication device of claim 3, wherein the image processing unit is configured to generate a first fingerprint image in a fingerprint enrollment period, and is configured to generate a second fingerprint image in a fingerprint authentication period (see paragraphs 22-23), 
wherein the enrolled image includes at least a portion of the first fingerprint image (see paragraph 42; “enrollment images 232 include fingerprint images captured during an enrollment of a user”, and 
wherein the first pseudo image is different from the second fingerprint image (see paragraph 43; the second fingerprint image is capable of being different from first pseudo image if the second fingerprint image is captured under the same condition as the first fingerprint image during enrollment). 
Regarding claim 5: 
Hall discloses the fingerprint authentication device of claim 4, wherein the learning unit is configured to set the first image conversion model through learning of fingerprint images for learning, which are provided from outside of the fingerprint authentication device (see paragraphs 48 and 51; the transfer functions can be generated experimentally through a neural network, and/or machine learning, which indicates that it is provided from outside of the fingerprint authentication device), and wherein the fingerprint images for learning include high-quality fingerprint images of which signal-to-noise ratios are within a reference quality range and low-quality fingerprint images of which signal-to-noise ratios are out of the reference quality range with respect to a plurality of objects (see paragraph 54; the fingerprint images for learning inherently includes high-quality fingerprint images when the condition is optimum and low-quality fingerprint image when condition is less than optimum).
Regarding claim 21-23: 
Claims 21-23 recites similar limitations as in claims 1-5.  Hence, claims 21-23 are rejected under the same reason as discussed above in claims 1-5. 
Regarding claim 24: 
Hall discloses the method of claim 22, further comprising the steps of: 
generating a second fingerprint image through the sensor unit (see paragraph 23; during authentication is when a second fingerprint image is generated); and 
comparing the second fingerprint image with the template and outputting a comparison  result (see paragraph 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of He et al. (US 2020/0409191; hereinafter He).
Regarding claim 18: 
Hall discloses a display device (see Fig. 1) comprising: 
a display panel including pixels emitting light (see Fig. 1, display 140; also see paragraph 32); and 
a fingerprint authentication device disposed in the display panel, the fingerprint authentication device configured to sense a fingerprint based on a signal reflected by the fingerprint (see Fig. 1, fingerprint sensor 178 or Fig. 2, fingerprint authentication system 200; also see paragraph 41; the fingerprint image capturing device includes optical sensor), 
wherein the fingerprint authentication device includes: 
a sensor unit configured to output a sensing signal by sensing a fingerprint (see Fig. 1, fingerprint sensor 178; or Fig. 2; fingerprint image capture 210; 
an image processing unit configured to generate a fingerprint image based on the sensing signal (see Fig., 3; image analyzer 330 generates the fingerprint images); 
a storage unit configured to store a template including an enrolled image (see Fig. 2, enrollment images 232 is storage to store fingerprint images captured during enrollment; see paragraph 42); and 
a learning unit configured to generate a first pseudo image and to add the first pseudo image to the template (see Fig. 2, authentication images 230 or Fig. 3; also see paragraph 42 and 44-50; the synthetic image corresponds to a first pseudo image).
Hall does not disclose the fingerprint authentication device disposed on a bottom of the display panel.  
However, in the same field of endeavor, He discloses a display device (see Fig. 2B) comprising: 
a display panel including pixels emitting light (see Fig. 2B, display screen module); and
a fingerprint authentication device disposed on a bottom of the display panel (see Fig. 2B and paragraph 53; the optical fingerprint sensor module is disposed underneath the display screen module).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Hall such that the fingerprint authentication device is disposed on a bottom of the display panel as taught by He. One of ordinary skill in the art would have been motivated to do this because under-screen optical fingerprint sensor module does not require a special sensing port or sensing area that is separate from the display screen area (see paragraph 45).  
Regarding claim 19: 
Hall and He disclose all the features in claim 18.  Hall further discloses the display device, wherein a signal-to-noise ratio of the first pseudo image is smaller than that of the enrolled image (see paragraph 50; the synthetic image having reduction in grey value dynamics, erosion of ridges or reduction in connectedness of ridges is a low quality image, which has a smaller signal-to-noise ratio than that of the enrolled/original image), and 
wherein the learning unit is configured to convert the enrolled image into the first pseudo image by using a first image conversion model (see paragraph 45; a transfer function includes at least a first image conversion model).
Regarding claim 20: 
Hall and He disclose all the features in claim 19.  Hall further discloses the display device, wherein the sensor unit is a photo sensor configured to sense light reflected by the fingerprint or an ultrasonic sensor configured to emit an ultrasonic wave toward the fingerprint and to receive at least a portion of the ultrasonic wave reflected by the fingerprint (see paragraph 41; fingerprint image capture 210 can be an optical sensor or an ultrasonic sensor).
Allowable Subject Matter
Claims 6-15, and 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 6, none of the reference of record alone or in combination discloses or suggests the fingerprint authentication device of claim 5, further comprising an authentication unit configured to compare the fingerprint image generated by the image processing unit with the template, and configured to output a comparison result, wherein the image processing unit is configured to generate a third fingerprint image corresponding to the second fingerprint image while changing a driving condition of the sensor unit in the fingerprint authentication period, the second fingerprint image and the third fingerprint image obtained from a substantially same fingerprint, wherein a signal-to noise ratio of the third fingerprint image is smaller than that of the second fingerprint image, and wherein the storage unit is configured to store the second fingerprint image and the third fingerprint image based on the comparison result of the authentication unit.
	Claims 7-12 are objected as they are dependent from claim 6. 
	In regards to claim 13, none of the reference of record alone or in combination discloses or suggests the fingerprint authentication device of claim 4, wherein the image processing unit is configured to further generates a third fingerprint image corresponding to the second fingerprint image while changing a driving condition of the sensor unit in the fingerprint authentication period, the second fingerprint image and the third fingerprint image obtained from a substantially same fingerprint, wherein the learning unit is configured to set or update the first image conversion model by learning of at least one of the first and second fingerprint images and the third fingerprint image, and wherein a signal-to-noise ratio of the third fingerprint image is smaller than that of the second fingerprint image.
	Claims 14 and 15 are objected as they are dependent form claim 13. 
	In regards to claim 25, none of the reference of record alone or in combination discloses or suggests the method of claim 24, wherein the step of generating of the second fingerprint  image includes the step of generating a third fingerprint image corresponding to the second fingerprint image while changing a driving condition of the sensor unit, the second fingerprint image and the third fingerprint image obtained from a substantially same object, and wherein a signal-to-noise ratio of the third fingerprint image is lower than that of the second fingerprint image.
	Claims 26-28 are objected as they are dependent from claim 25. 
	In regards to claim 29, none of the reference of record alone or in combination discloses or suggests the method of claim 22, further comprising the steps of: setting a first image conversion model through learning of fingerprint images; generating fingerprint images having different signal-to-noise ratios with respect to a first object while changing a driving condition of the sensor unit; and updating the first image conversion model by learning of the fingerprint images.
	In regards to claim 30, none of the reference of record alone or in combination discloses or suggests the method of claim 22, further comprising the steps of: generating a second fingerprint image through the sensor unit; comparing the second fingerprint image with the template and outputting a first comparison result; generating a converted fingerprint image by increasing a signal-to-noise ratio of the second fingerprint image, using an image conversion model based on the first comparison result; and comparing the converted fingerprint image with the template and outputting a second comparison result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Streit (US 2020/0228336) discloses a method for pre-process biometric data and generate training biometrics.
	Zhang et al. (US 2018/0032790) discloses a method for improving a fingerprint template and device and terminal thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625